Citation Nr: 0810145	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-37 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for infectious 
mononucleosis.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to June 
1965.  

This appeal arises from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan.  




FINDINGS OF FACT

1.  The veteran was treated in service in February 1964 for 
infectious mononucleosis.  

2.  The claims folder does not include any competent medical 
evidence diagnosing any current residuals of mononucleosis or 
any current diagnosis of active mononucleosis.  


CONCLUSION OF LAW

The criteria for service connection for infectious 
mononucleosis have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letter dated in March 2005, the RO satisfied VA's 
foregoing notice requirements such that a reasonable person 
could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
May 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes the 
veteran did not identified or submit any medical records to 
support his claim.  The veteran was examined for VA purposes 
in connection with his claims.  A hearing was scheduled for 
the veteran at the VA Central Office, in Washington, the 
veteran did not appear for his hearing.  In the absence of 
any current diagnosis of mononucleosis or any residuals, the 
Board finds that there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claim.  

Service medical records document that the veteran was treated 
for infectious mononucleosis in service in February 1964.  At 
service separation in May 1965 no disorders were noted and 
all clinical evaluations were normal.  

In April 2005 the veteran submitted a statement in support of 
claim.  He wrote that he now suffered from mental disease, 
diabetes, low hemoglobin, weakness, insomnia, weight loss and 
loss of appetite.  

The veteran was afforded a VA examination in April 2005 to 
determine if he had any current residuals of mononucleosis.  
The examination report notes there was no evidence of active 
infectious mononucleosis.  When asked to identify any 
residuals the VA examiner indicated that was not applicable.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

There is no evidence of any current disability related to 
mononucleosis in this case.  Although the veteran contends he 
has symptoms, a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  

In the absence of any current diagnosis of a disability 
related to the mononucleosis treated in service, service 
connection is not warranted.  


ORDER

Service connection for infectious mononucleosis is denied.  



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


